Tilghman C. J.
Our act of assembly is nearly iti the words of the English statute 24 Geo. II. c. 44, on the con, struction of which many cases are to be found in the English books. Those cases shew a more rigid construction than we have thought proper to make, but the act of assembly must be substantially complied with. What the law has required, no Court has power to dispense with. Whether it is essential, that the name of the attorney, together with his place of abode, should be written on the back of the paper containing the notice, it is unnecessary to decide, because there is another circumstance, in which this notice is clearly defective, viz. the not mentioning the place of abode of the attorney. The dating of the letter at Wilkesbarre, is no more *297than saying, that it was -written at Wilkesbarre, and is by no means an assertion that the writer lived there. . This information should have been expressly given. The defendant is not to be left to conjecture. In the case of Little v. Taland, 6 Binn. 83, the expressions were, “ Thomas Baird, of Wash- “ ington, is my attorney.” This we held'to be good, because “ of Washington,” means, living in Washington. Any words that;fairly imply the place of abode are sufficient, but no such implication can be drawn from the bare date of the writing. I am of opinion, therefore, that this notice was not evidence. The record contains another exception to the opif nion of the Court, who refused permission to the plaintiff’s counsel, to ask one of the witnesses, “ -whether the defendant “ had not requested him to call on the plaintiff upon the subject “ of this suit, for the purpose of effecting a compromise.” Without doubt, this evidence was properly rejected. The defendant is not to be affected, even by an offer to compromise, unless that offer be accepted by his adversary. Such offers are not to be discouraged, because they often produce peace; but if rejected by the plaintiff, the defendant is to be at full liberty to make his defence, just as if the offer had not been made. The reason is plain. A man who is conscious, that he is in the right, had better give up something, than stand the hazard and expense of a suit. The offer to compromise, therefore, is no evidence that the defendant thought himself in the wrong. The point has often occurred, and the law is settled, I am, therefore, of opinion, that the Court below were right on both exceptions.
Gibson J. did not sit, having decided the case in the Court below.
Duncan J. concurred.
N. B. In this case, the plaintiff below having suffered a non pros., the writ of error was deemed improper, and was withdrawn by agreement.